DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2019 has been entered.
Response to Amendment
4.	Receipt of Applicant’s Amendment filed on 10/31/2019 is acknowledged.  The amendment includes the amending of claims 1-17 and 19.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an email from the applicant’s representative Ms. Katharina Schuster on 03/31/2021
6.	The application has been amended as follows:
	REPLACE the current claims with the following:
1.	(Currently Amended) A method for archiving content, comprising:
	receiving, by an archive center server, content from an enterprise application running on a computing device communicatively connected to the archive center server;
	examining the content and obtaining metadata associated with the content, the examining and obtaining performed by the archive center server;
	determining, by the archive center server based at least in part on the metadata associated with the content, whether to retain retention control of the content or to relinquish retention control of the content to a content server, the determining by the archive center server including determining whether the metadata associated with the content indicates that a records management policy is applicable to the content;
	responsive to the records management policy not being applicable to the content as determined by the archive center server, retaining retention control of the content; 
	responsive to the records management policy being applicable to the content as determined by the archive center server, uploading, by the archive center server to the content server, the metadata associated with the content and a link to a storage location of the content such that control of the content is relinquished by the archive center server to the content server; and
	storing the content at [[a]]the storage location maintained by the archive center server, the storing performed by the archive center server regardless of whether or not retention control of the content is relinquished to the content server, wherein the archive 

2.	(Currently Amended) The method according to claim 1, wherein the archive center server relinquishes retention control of the content to the content server responsive to a property in the metadata associated with the content which indicates that the records management policy is applicable to the content.

3.	(Currently Amended) The method according to claim 2, wherein the property is configured to trigger the uploadingthe link to the storage location of the content to the content server.

4.	(Previously Presented) The method according to claim 1, wherein the metadata associated with the content comprises a tag and wherein the determining further comprises: 
	determining a retention zone in the archive center server based on the tag; and 
	determining whether the retention zone is under control of a records management functionality of the content server.

5.	(Previously Presented) The method according to claim 1, further comprising:
	responsive to a user interacting with the archive center server via a graphical user interface of the archive center server, determining whether a retention zone in the archive center server is under control of a records management functionality of the content server.

6.	(Previously Presented) The method according to claim 5, wherein, responsive to the retention zone being under control of the records management functionality of the content server, the archive center server sends the metadata associated with the content and a link to the storage location of the content to the content server.

7.	(Previously Presented) The method according to claim 1, wherein the archive center server is communicatively connected to a plurality of enterprise applications running on a plurality of computing devices and wherein all data from the plurality of enterprise applications are processed and archived by the archive center server and only a portion of the data thus archived by the archive center server is accessible through a user interface of the content server, wherein retention control of the portion of the data is relinquished by the archive center server to the content server.


an archive center server having a processor and a non-transitory computer-readable medium storing instructions translatable by the processor to perform:
receiving content from an enterprise application running on a computing device communicatively connected to the archive center server;
	examining the content and obtaining metadata associated with the content;
	determining, based at least in part on the metadata associated with the content, whether to retain retention control of the content or to relinquish retention control of the content to a content server, the determining including determining whether the metadata associated with the content indicates that a records management policy is applicable to the content;
	responsive to the records management policy not being applicable to the content as determined by the archive center server, retaining retention control of the content; 
	responsive to the records management policy being applicable to the content as determined by the archive center server, uploading, to the content server, the metadata associated with the content and a link to a storage location of the content such that control of the content is relinquished by the archive center server to the content server; and
	storing the content at [[a]]the storage location maintained by the archive center server, the storing performed by the archive center server regardless of whether or not retention control of the content is relinquished to the content server, wherein the archive center  server manages retention of the content stored at the storage location only if retention control of the content is not relinquished to the content server.

9.	(Currently Amended) The system of claim 8, wherein the archive center server relinquishes retention control of the content to the content server responsive to a property in the metadata associated with the content which indicates that the records management policy is applicable to the content.

10.	(Currently Amended) The system of claim 9, wherein the property is configured to trigger the uploadingthe link to the storage location of the content to the content server.

11.	(Previously Presented) The system of claim 8, wherein the metadata associated with the content comprises a tag and wherein the determining further comprises: 
	determining a retention zone in the archive center server based on the tag; and 


12.	(Previously Presented) The system of claim 8, wherein the archive center server is operable to perform:
	responsive to a user interacting with the archive center server via a graphical user interface of the archive center server, determining whether a retention zone in the archive center server is under control of a records management functionality of the content server.

13.	(Previously Presented) The system of claim 12, wherein, responsive to the retention zone being under control of the records management functionality of the content server, the archive center server sends the metadata associated with the content and a link to the storage location of the content to the content server.

14.	(Previously Presented) The system of claim 12, wherein the retention zone is user-configurable via the graphical user interface of the archive center server.

15.	(Previously Presented) The system of claim 8, wherein the archive center server is communicatively connected to a plurality of enterprise applications running on a plurality of computing devices and wherein all data from the plurality of enterprise applications are processed and archived by the archive center server and only a portion of the data thus archived by the archive center server is accessible through a user interface of the content server, wherein retention control of the portion of the data is relinquished by the archive center server to the content server.

16.	(Currently Amended) A computer program product for archiving content, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor of an archive center computer to perform:
	receiving content from an enterprise application running on a computing device communicatively connected to the archive center computer;
	examining the content and obtaining metadata associated with the content;
	determining, based at least in part on the metadata associated with the content, whether to retain retention control of the content or to relinquish retention control of the content to a content server, the determining including determining whether the metadata associated with the content indicates that a records management policy is applicable to the content;
	responsive to the records management policy not being applicable to the content, retaining retention control of the content; 
 uploading, to the content server, the metadata associated with the content and a link to a storage location of the content such that control of the content is relinquished to the content server; and
	storing the content at [[a]]the storage location maintained by the archive center computer, the storing performed regardless of whether or not retention control of the content is relinquished to the content server, wherein the archive center computer manages retention of the content stored at the storage location only if retention control of the content is not relinquished to the content server.

17.	(Currently Amended) The computer program product of claim 16, wherein the archive center computer relinquishes retention control of the content to the content server responsive to a property in the metadata associated with the content which indicates that the records management policy is applicable to the content.

18.	(Previously Presented) The computer program product of claim 17, wherein the property is configured to trigger uploading, by an archive module connector of the archive center computer to an archive module of the content server, the metadata associated with the content and a link to the storage location of the content.

19.	(Previously Presented) The computer program product of claim 16, wherein the metadata associated with the content comprises a tag and wherein the determining further comprises: 
	determining a retention zone in the archive center computer based on the tag; and 
	determining whether the retention zone is under control of a records management functionality of the content server.

20.	(Previously Presented) The computer program product of claim 16, wherein the instructions are further translatable by the processor of the archive center computer to perform:
	responsive to a user interacting with the archive center computer via a graphical user interface of the archive center computer, determining whether a retention zone in the archive center computer is under control of a records management functionality of the content server.
Allowable Subject Matter
7.	Claims 1-20 are allowed.
Reasons for Allowance
8.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of receiving, by an archive center server, content from an enterprise application running on a computing device communicatively 
	Specifically, although the prior art (See the 22 page OpenText document (which is from the applicants)) clearly teaches searching the archiving of data (including relinquishing control), the detailed claim limitations directed towards the specific uploading of metadata and a link to the storage location of such content is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-15, and 17-20 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2011/0035356 issued to Vukojevic on 10 February 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to archive documents).
U.S. PGPUB 2012/0030180 issued to Klevenz et al. on 02 February 2012.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to archive documents).
Article entitled “Creating Value-Based Archiving Solutions with IBM Content Collector”, by Zhu et al., dated January 2013.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to archive documents).
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

April 01, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168